Ethridge, J.,
concurring in part and dissenting in part.
There is considerable difference between reversing a conviction and discharging the appellant, and reversing and remandnig for a new trial on the ground that the conviction is against the weight of the evidence. I agree with the controlling opinion in the reversal of this judgment, but in my opinion the defendant is not entitled to a peremptory instruction either in the trial court or this Court. For that reason, I would remand the case for a new trial. There was enough evidence to go to the jury *873but, considering the entire record, I am convinced that the conviction is against the weight of the evidence, and that another jury should have the opportunity of passing on the case. My understanding of Judge Roberd’s dissenting opinion is that he would affirm the conviction. With that I cannot agree, hut would reverse and remand the case for a new trial.
Kyle, J., joins in this opinion.